Opinion by
Judge Lindsay:
The evidence shows clearly that appellant was not a member of the firm' of McCullom & Co. at the time the debt sued on was contracted.
The circumstances relied on to preclude him from making defense are the entries in the city directory. These entries were made without his knowldge or consent; and he could not correct them, as readily as might have been done, had they been newspaper advertisements, instead of entries in year .books. Besides, they did not show him to be a member, of the firm of McCullom & Co., but of that of G. M. McCullom & Co. It is immaterial that, there was no such firm as that last named.
Appellee seeks to estop appellant from showing the truth, and the onus is upon him to make out the estoppel. We are of the opinion that he utterly failed to do so. The judgment is reversed and cause remanded for a new trial consistent with this opinion.